Exhibit 10.1

SECOND AMENDMENT TO SETTLEMENT AGREEMENT

This Second Amendment to the Settlement Agreement (this “Amendment”) dated
October 10, 2016, is entered into by and among the persons and entities listed
on Schedule A (collectively, the “Stadium Capital Group”, and each,
individually, a “member” of the Stadium Capital Group), Big 5 Sporting Goods
Corporation (the “Company”), Dominic P. DeMarco, in his individual capacity and
as a member of the Stadium Capital Group, and Nicholas Donatiello, Jr., in his
individual capacity.

WHEREAS, on April 30, 2015, the parties hereto entered into the Settlement
Agreement (the “Original Agreement”), which was subsequently amended by the
Amendment to Settlement Agreement, dated March 4, 2016 (as amended, the
“Agreement”);

WHEREAS, the Agreement includes certain covenants and obligations of the parties
during the period until the earlier of (i) ten (10) days prior to the deadline
for submission of stockholder nominees for the 2017 Annual Meeting or (ii) the
date that is 100 days prior to the first anniversary of the 2016 Annual Meeting
(the “Standstill Period”);

WHEREAS, on September 9, 2016, Mr. DeMarco notified the Company of his
resignation from the Company’s Board of Directors (the “Board”) and from all
committees of the Board on which he serves, effective as of such date;

WHEREAS, in connection with Mr. DeMarco’s resignation from the Board, the
parties to the Agreement now wish to waive and further amend certain provisions
of the Agreement;

WHEREAS, the parties to the Agreement provided that the Agreement may be waived
or amended only by an agreement in a writing executed by the parties to the
Agreement; and

WHEREAS, the parties to the Agreement intend to waive and amend only those
specific provisions addressed in this Amendment, and otherwise not to change or
affect any of the other provisions of the Agreement.

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and 
agreements contained herein and in the Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to waive and amend the Agreement as
follows:

1. Capitalized Terms. Capitalized terms used but not defined herein have the
meaning ascribed to them in the Agreement.

2. Board and Board Committees.

(a) Agreement Not to Nominate Stadium Capital Replacement Director. In
connection with Mr. DeMarco’s resignation from the Board, the Stadium Capital
Group hereby agrees not to exercise its right to nominate a Stadium Capital
Replacement Nominee (as provided for in Section 1(c) of the Original Agreement)
at any time prior to December 1, 2016.

(b) Board Size and Replacement Director. Prior to December 1, 2016, the Board
and all committees and subcommittees of the Board shall not seek to increase the
size of the Board to more than seven (7) members; provided, however, that during
the remainder of the Standstill Period after December 1, 2016, the Board and all
committees and subcommittees of the Board shall not seek to increase the size of
the Board to more than eight (8) members; provided further, that in either case
the Board may recruit potential directors or director nominees, announce
retirements or departures of directors and replace retired or departed directors
(a “Replacement Director”) without the prior written consent of the Stadium
Capital Group so long as (i) the Board is not increased to more than seven (7)
or eight (8) members, as applicable, and (ii) any Replacement Director is
appointed to the same class of the Board as the departing
director whom he or she replaces. The Company also agrees that any Replacement
Director appointed pursuant to this Section 2(b) shall (A) meet all director
independence and other standards of Nasdaq and the Securities and Exchange
Commission (the “SEC”) and applicable provisions of the Securities Exchange Act
of 1934, as amended and the rules and regulations promulgated thereunder and (B)
be

 

1



--------------------------------------------------------------------------------

qualified to serve as a director under the Delaware General Corporation Law
(clauses (A) and (B), the “Independence Conditions”). Each Replacement Director
will promptly advise the Nominating Committee if he or she ceases to satisfy any
of the Independence Conditions.

(c) Lead Independent Director. Effective as of the date of this Amendment, the
Board shall establish and, for so long as the offices of Chairman of the Board
and Chief Executive Officer are held by the same person during the Standstill
Period and thereafter at the discretion of the Board, maintain the position of
“Lead Independent Director.” As described in the Lead Independent Director
Charter attached as Exhibit A hereto, the Lead Independent Director shall
generally have responsibility for coordinating the other members of the Board
who qualify as “independent” pursuant to the standards of Nasdaq (the
“Independent Directors”), including (i) presiding as chairman of executive
sessions of Independent Directors and all meetings of the Board at which the
Chairman of the Board and Chief Executive Officer of the Company are not
present, (ii) possessing the authority to call meetings of Independent
Directors, (iii) leading an annual evaluation by the Independent Directors of
the Chairman of the Board and Chief Executive Officer of the Company, (iv)
functioning as a liaison between the Independent Directors and the Chairman of
the Board and Chief Executive Officer of the Company, (v) approving the
scheduling, agendas and provision of information for all meetings of the Board
and facilitating the Board’s approval of the number and frequency of Board
meetings, and (vi) if requested by major stockholders of the Company, ensuring
that he/she is available, when appropriate, for consultation and direct
communication with such stockholders. Effective as of the date of this
Amendment, the Lead Independent Director shall be Mr. Van B. Honeycutt; provided
that, (x) the Lead Independent Director will hereafter be elected annually by
the Independent Directors and (y) if during the Standstill Period, and prior to
such annual election, Mr. Honeycutt ceases to serve as the Lead Independent
Director, then a replacement Lead Independent Director shall be elected by the
Independent Directors.

(d) Committees of the Board.

(i) Compensation and Nominating Committees. In connection with Mr. DeMarco’s
resignation from the Board, the Board shall take all actions necessary to
appoint Mr. Donatiello as a member of the Compensation Committee, and Mr.
Donatiello shall continue to serve as a member of the Nominating Committee. In
each case, Mr. Donatiello will serve on such committees during the Standstill
Period, unless he ceases to satisfy the applicable Independence Conditions, and
after the Standstill Period at the discretion of the Board.

(ii) Value Creation Committee. The charter for the Value Creation Committee
shall be amended as set forth on Exhibit B hereto. Additionally, with the
exception of Steven G. Miller, the Value Creation Committee shall be comprised
solely of Independent Directors. The Value Creation Committee shall be
co-chaired by Mr. Robert Galvin and Mr. Honeycutt; the other member of the Value
Creation Committee shall be Mr. Miller. In the event any of Messrs. Galvin,
Honeycutt or Miller is unable to serve on the Value Creation Committee at any
time during the Standstill Period, the Value Creation Committee will continue
with the remaining member(s) until the additional member(s) is appointed. During
the Standstill Period, the Value Creation Committee (i) shall have no more than
three (3) members, one of whom shall be designated by the Stadium Capital Group
and (ii) shall have two (2) co-chairs, one of whom shall be designated by the
Stadium Capital Group. Effective as of the date of this Amendment, and unless
and until Mr. Galvin ceases to be a member of the Board during the Standstill
Period, the member and co- chair of the Value Creation Committee designated by
the Stadium Capital Group shall be Mr. Galvin.

3. Representations of the Company. The Company represents and warrants as
follows: (a) the Company has the power and authority to execute, deliver and
carry out the terms and provisions of this Amendment and to consummate the
transactions contemplated hereby; (b) this Amendment has been duly and validly
authorized, executed and delivered by the Company, constitutes a valid and
binding obligation and agreement of the Company and is enforceable against the
Company in accordance with its terms; and (c) the execution, delivery and
performance of this Amendment by the Company does not and will not violate or
conflict with (i) any law, rule, regulation, order, judgment or decree
applicable to the Company, or (ii) result in any breach or violation of or
constitute a default (or an event which with notice or lapse of time or both
could constitute such a breach, violation or default) under or pursuant to, or
result in the loss of a material benefit under, or give any right of
termination, amendment, acceleration or cancellation of, any organizational
document, agreement, contract, commitment, understanding or arrangement to which
the Company is a party or by which it is bound.

 

2



--------------------------------------------------------------------------------

4. Representations of the Stadium Capital Group. The Stadium
Capital Group, jointly and severally, represents and warrants as follows: (a)
the Stadium Capital Group has the power and authority to execute, deliver and
carry out the terms and provisions of this Amendment and to consummate the
transactions contemplated hereby; (b) this Amendment has been duly and validly
authorized, executed and delivered by the Stadium Capital Group, constitutes a
valid and binding obligation and agreement of the Stadium Capital Group and is
enforceable against the Stadium Capital Group in accordance with its terms; and
(c) the Stadium Capital Group, together with the Stadium Capital Affiliates,
beneficially owns, directly or indirectly, an aggregate of 2,580,295 shares of
Common Stock and such shares of Common Stock constitute all of the Common Stock
beneficially owned by the Stadium Capital Group, the Stadium Capital Affiliates
or in which the Stadium Capital Group, the Stadium Capital Affiliates have any
interest or right to acquire, whether through derivative securities, voting
agreements or otherwise.

5. Report of Stadium Capital Group Stock Ownership. Within two (2) business days
of a written inquiry by the Company during the Standstill Period, the Stadium
Capital Group agrees to report to the Company in writing how many shares of
Common Stock the Stadium Capital Group, together with the Stadium Capital
Affiliates, beneficially owns as of the date of such report.

6. Entire Agreement; Amendment. Other than as expressly set forth in this
Amendment, the terms of the Agreement shall remain in full force and effect.

7. Press Release. Neither the Company nor the Stadium Capital Group shall issue
any press release or public announcement regarding the Agreement or this
Amendment or the matters contemplated thereby or hereby without the prior
written consent of the other party hereto.

8. SEC Filings.

(a) The Company shall file promptly with the SEC a Form 8-K reporting entry into
this Amendment (the “Form 8-K”) and appending this Amendment as an exhibit
thereto.

(b) The Stadium Capital Group shall promptly, but in no case prior to the date
of filing of the Form 8-K by the Company, file an amendment to the Stadium
Capital Schedule 13D, reporting the entry into this Amendment and appending this
Amendment as an exhibit thereto.

9. Expenses. All attorneys’ fees, costs and expenses incurred in connection with
this Amendment and all matters related hereto will be paid by the party
incurring such fees, costs or expenses.

10. Counterparts. This Amendment may be executed in two or more counterparts
either manually or by electronic or digital signature (including by facsimile or
electronic mail transmission), each of which shall be deemed to be an original
and all of which together shall constitute a single binding agreement on the
parties hereto, notwithstanding that not all parties are signatories to the same
counterpart.

[Signature pages follow.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this SECOND
AMENDMENT TO SETTLEMENT AGREEMENT or caused the same to be executed by its duly
authorized representative as of the date first above written.

 

Big 5 Sporting Goods Corporation   By:  

/s/ Steven G. Miller

  Name:  

Steven G. Miller

  Title:  

Chairman and CEO

[Signature Page — Second Amendment to Settlement Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this SECOND
AMENDMENT TO SETTLEMENT AGREEMENT or caused the same to be executed by its duly
authorized representative as of the date first above written.

 

Stadium Capital Management, LLC   By:  

/s/ Alexander Seaver

  Name:  

Alexander Seaver

  Title:  

Managing Director

Stadium Capital Management GP, L.P.   By:  

/s/ Alexander Seaver

  Name:  

Alexander Seaver

  Title:  

Managing Director

Stadium Capital Partners, L.P.   By:  

/s/ Alexander Seaver

  Name:  

Alexander Seaver

  Title:  

Managing Director

Stadium Capital Qualified Partners, L.P.   By:  

/s/ Alexander Seaver

  Name:  

Alexander Seaver

  Title:  

Managing Director

/s/ Dominic P. DeMarco

Dominic P. DeMarco

/s/ Nicholas Donatiello, Jr.

Nicholas Donatiello, Jr.

[Signature Page — Second Amendment to Settlement Agreement]



--------------------------------------------------------------------------------

Schedule A

Members of Stadium Capital Group

Stadium Capital Management, LLC

Stadium Capital Management GP, L.P.

Stadium Capital Partners, L.P.

Stadium Capital Qualified Partners, L.P.

Dominic P. DeMarco



--------------------------------------------------------------------------------

Exhibit A

Lead Independent Director Charter

(Attached)



--------------------------------------------------------------------------------

BIG 5 SPORTING GOODS CORPORATION

ROLE OF LEAD INDEPENDENT DIRECTOR

If the offices of Chairman of the Board and Chief Executive Officer are held by
the same person, the independent members of the Board of Directors will annually
elect an independent Director to serve in a lead capacity (the “Lead Independent
Director”). The Lead Independent Director shall be so identified on the
Company’s web site, and shall generally have responsibility for coordinating the
activities of the other independent Directors, and perform such other duties and
responsibilities as the Board of Directors may determine.

The specific responsibilities of the Lead Independent Director shall include the
following:

Presides at Executive Sessions

 

  •   Presides at all meetings of the Board at which the Chairman and CEO is not
present, including executive sessions of the independent Directors.

Calls Meetings of Independent Directors

 

  •   Has the authority to call meetings of the independent Directors.

Leads Evaluation of Chair and CEO

 

  •   Conducts, in consultation with the other independent Directors, an
evaluation of the Chairman/CEO, including an annual evaluation of the
Chairman/CEO’s interactions with the Board and effectiveness as Board Chair.

Functions as Liaison with the Chairman and CEO

 

  •   Serves as liaison between the independent Directors and the Chairman and
CEO.

Approves the scheduling, agendas and provisioning of information for all Board
meetings

 

  •   Approves information sent to the Board, including the quality, quantity
and timeliness of such information, as well as approving meeting agendas.

 

  •   Facilitates the Board’s approval of the number and frequency of Board
meetings, and approves meeting schedules to assure that there is sufficient time
for discussion of all agenda items.

Shareholder Communication

 

  •   If requested by major shareholders, ensures that he/she is available, when
appropriate, for consultation and direct communication.



--------------------------------------------------------------------------------

Exhibit B

Revised Value Creation Committee Charter

(Attached)



--------------------------------------------------------------------------------

VALUE CREATION COMMITTEE CHARTER

Big 5 Sporting Goods Corporation

Value Creation Committee

Purpose

The Value Creation Committee is appointed by the Board of Directors (the
“Board”) of Big 5 Sporting Goods Corporation (the “Company”) to, among other
things, review the Company’s business, operations, capital allocations and
strategy, explore profit enhancement opportunities for the Company’s business,
and identify possible areas of value creation for the Company’s business and its
stockholders, and to make
recommendations to the Board on these issues. Additionally, the Committee shall
continue to have primary responsibility for overseeing any independent financial
advisors retained by the Committee in connection with the Committee’s purpose.

Membership and Meetings

The Committee shall consist of a maximum of three (3) directors. The Committee
shall be co-chaired by Mr. Robert C. Galvin and Mr. Van B. Honeycutt; the other
member of the Committee shall be Mr. Steven G. Miller. Subject to the terms of
any agreement to which the Company may be party, the members of the Committee
shall be appointed and may be removed solely for cause as defined by Delaware
law, and shall serve for such term as the Board determines or until their
successors are elected or appointed.

The Committee shall (i) meet as often as its members shall determine to be
necessary, or meetings may be called by either Co-Chairman or any two (2)
members of the Committee or the Chairman of the Board and (ii) hold meetings on
at least two (2) business days’ prior written notice or such shorter period as
to which the members of the Committee agree. The Committee shall keep minutes
and other relevant documentation of all meetings held. The Co-Chairs of the
Committee shall be responsible for scheduling all meetings of the Committee,
determining the agenda for each meeting (following consultation with other
members of the Committee), ensuring that the agenda for each meeting is
circulated to each Committee member in advance of the meeting, presiding over
meetings of the Committee and coordinating reporting to the Board. A vote of a
majority of all members of the Committee will constitute an act of the
Committee.

The Committee shall have reasonable access to members of management, and
management shall furnish to the Committee (as well as its advisors) such
financial
information, projections and other information, support and cooperation as the
Committee reasonably requests to assist it in performing its duties. In
addition, the Committee may obtain reasonable assistance from officers of the
Company, and shall have the authority to retain and engage independent
financial, legal and/or other advisors or consultants as reasonably necessary at
the expense of the Company in furtherance of the purposes and authority of the
Committee as set forth above and below.



--------------------------------------------------------------------------------

The Committee shall make regular reports to the Board, and all recommendations
of the Committee shall be reported to the Board at the next regular meeting of
the Board or otherwise as appropriate.

The Committee shall remain in effect until (A) the earlier of (i) ten (10) days
prior to the deadline for submission of stockholder nominees for the Company’s
2017 annual meeting of stockholders or (ii) the date that is one hundred (100)
days prior to the first anniversary of the Company’s 2016 annual meeting of
stockholders or (B), if determined by the Board, thereafter.

Purpose and Authority

The Committee shall have the authority to do the following:

1. review the Company’s business, strategy, performance and market conditions;

2. explore profit enhancement opportunities for the Company’s business;

3. develop an operating improvement plan for the Company’s business;

4. identify ways to maximize the value of the business for the Company and its
stockholders;

5. retain independent financial, legal and/or other advisors and consultants at
the expense of the Company to advise and assist it in considering these issues;
and

6. make recommendations to the Board for the Board’s consideration in deciding
whether or not to approve and implement any (or all) of the above-referenced
matters.

Confidentiality

Subject to and consistent with each Committee Member’s fiduciary and/or
contractual duties to the Company and its stockholders, each member of the
Committee shall preserve the confidentiality of the Committee’s communications,
deliberations and recommendations and of information and material supplied to
the Committee in the course of its duties (collectively, the “Confidential
Information”). Consistent with the above-provision, no member of the Committee
shall use any Confidential Information for a purpose other than as contemplated
by this Charter or disclose any Confidential Information other than to (i) the
Board, (ii) the Committee’s outside advisors or (iii) any person to whom
disclosure of Confidential Information is required by law.

*****